Title: From George Washington to Henry Knox, 21 October 1780
From: Washington, George
To: Knox, Henry


                  
                     Dr Sir—
                      Octr 21st 1780
                  
                  I have received your letter respecting Mr Garanger. From the
                     School in which he has been taught, it is probable he possesses a knowledge of
                     Artillery which may render him very useful. Experiment will best decide his
                     knowledge of the practice and it will be the best ground upon which to
                     recommend him to Congress— I request you therefore to send him to West Point to
                     make the experiment by throwing a sufficient number of shells to make it
                     complete, under your own eye, or under the eye of officers on whom you can
                     depend— The sooner this is done, the better; and we shall then know whether we
                     ought to recommend Mr Garanger or not. I am Dr Sir Yr Obed. Serv. 
                  
                  
                     P.S. I will write to General Heath to give his permission
                        when you apply to him.
                  
               